 



Exhibit 10.1

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN OMITTED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN OMITTED.

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”) is effective as of January 13,
2020, by and between Sporcle, Inc., a Delaware corporation (“Buyer”) and NTN
Buzztime, Inc., a Delaware corporation (“Seller”).

 

WHEREAS, Seller is engaged in the Business;

 

WHEREAS, Seller desires to sell, and Buyer desires to purchase, the Assets for
the consideration and on the terms set forth in this Agreement;

 

WHEREAS, simultaneously with the Closing, Seller and Buyer desire to enter into
certain other agreements in connection with the Contemplated Transactions;

 

WHEREAS, Seller is a publicly-traded company; and

 

WHEREAS, Buyer and Seller desire to make certain representations, warranties,
covenants and agreements in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

ARTICLE I
GENERAL

 

1.01 Defined Terms. The following terms shall have the meanings given them below
for purposes of this Agreement:

 

“Accounts Receivable” means (a) all billed and unbilled trade accounts
receivable and other rights to payment from customers of the Business and the
full benefit of all security for such accounts or rights to payment, including
all trade accounts receivable representing amounts receivable in respect of
goods shipped or products sold or services rendered to customers of the
Business, (b) all other accounts or notes receivable relating to the Business
and the full benefit of all security for such accounts or notes and (c) any
claim, remedy or other right related to any of the foregoing.

 

“Affiliate” of a Person means any other Person who (i) directly or indirectly
through one or more intermediaries Controls, is Controlled by or is under common
Control with, such Person or (ii) owns more than 10% of the capital stock or
equity interest in such Person.

 

“Agreement” shall have the meaning set forth in the preamble to this Asset
Purchase Agreement.

 

“Assets” shall have the meaning set forth in Section 2.01.

 

“Assigned Contracts” shall have the meaning set forth in Section 2.01(d).

 

“Assignment and Assumption Agreement” shall have the meaning set forth in
Section 2.06(b)(ii).

 

   

 

 

“Assumed Liabilities” shall have the meaning set forth in Section 2.03(a).

 

“Bill of Sale” shall have the meaning set forth in Section 2.06(b)(i).

 

“Business” means the live hosted knowledge-based trivia event business played in
bars and restaurants and at private events known as Stump! Trivia and
OpinioNation and each of their in-the-box versions and the Listen Up Music Bingo
trivia business.

 

“Business Books and Records” means, to the extent related primarily to the
Business, originals, if available and copies if not, of all of Seller’s books,
data, files and Records, whether in print, electronic or other media, including
a list of customers of the Business and a list of Seller’s employees and
independent contractors; provided that the Business Books and Records shall not
include personnel and employment records for current or former employees who are
not Transferred Business Employees.

 

“Business Day” means any day except a Saturday, a Sunday or any other federal
holiday.

 

“Business Employee” means each employee of Seller or one of its Affiliates whose
employment time is primarily dedicated to the Business (including any individual
who is on short term disability, long-term disability, military leave or an
approved leave of absence), each as set forth on the Business Service Provider
List and identified as a Business Employee on such list (as such list may be
updated in accordance with Section 6.15(b)).

 

“Buyer” shall have the meaning set forth in the preamble to this Agreement.

 

“Buyer Group” shall have the meaning set forth in Section 5.02.

 

“Cash on Hand” means, as to a particular Person, the aggregate cash balance of
such Person as of the applicable time, including all cash, commercial paper,
certificates of deposit and other bank deposits, treasury bills, and all other
cash equivalents in its accounts, and Third Party checks deposited or held in
such Person’s accounts that have not yet cleared.

 

“Closing” shall have the meaning set forth in Section 2.05.

 

“Closing Date” shall have the meaning set forth in Section 2.05.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Confidential Information” means any confidential or proprietary information.

 

“Conflict” shall have the meaning set forth in Section 3.03(b).

 

“Consent” means any approval, consent, ratification, waiver or other
authorization.

 

“Contemplated Transactions” means all of the transactions contemplated by this
Agreement.

 

“Contract” means any agreement, contract, loan, credit arrangement, debenture,
lease, promise, undertaking, commitment, obligation, concession, franchise or
license (in each case, including all amendments, addendums or supplements
thereto, whether written or oral and whether express or implied).

 

 -2- 

 

 

“Control”, “Controls” or “Controlled” means the possession of the power,
directly or indirectly, to direct or cause the direction of the management and
policies of a Person whether through the ownership of voting securities, by
contract or otherwise.

 

“Controlled Bank Account” means an account established with ● or such other
financial institution mutually acceptable to Buyer and Seller the terms of which
require the written authorization of both Buyer and Seller to withdraw,
transfer, or otherwise exercise control over any of the funds deposited into the
account or to close the account.

 

“Damages” shall have the meaning set forth in Section 5.02.

 

“Disclosure Schedule” shall have the meaning set forth in the preamble to
ARTICLE III.

 

“Events” means the live trivia events performed by the Business.

 

“Excluded Assets” shall have the meaning set forth in Section 2.02.

 

“Exclusivity Period” shall have the meaning set forth in Section 6.13.

 

“Existing Customer” shall have the meaning set forth in Section 3.10(b).

 

“Governing Documents” means with respect to any particular entity, (a) if a
corporation, the articles or certificate of incorporation and the bylaws; (b) if
a limited liability company, the articles of organization and the operating
agreement; and (c) any amendment or supplement to any of the foregoing.

 

“Governmental Authority” means any United States or foreign government, any
state or other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory, or administrative functions of or pertaining
to government, or any other authority, agency, department, board, commission, or
instrumentality of the United States, any State of the United States or any
political subdivision thereof, or any foreign jurisdiction, and any court,
tribunal, or arbitrator(s) of competent jurisdiction, and any United States or
foreign governmental or non-governmental self-regulatory organization, agency,
or authority.

 

“Hosts” means the Business Employees (who are not Key Employees).

 

“Indemnified Party” shall have the meaning set forth in Section 5.02.

 

“Indemnifying Parties” shall have the meaning set forth in Section 5.02.

 

“Intentional Misrepresentation” means any breach of a representation or warranty
in this Agreement that the breaching party deliberate and intentional makes for
the purpose of misleading the party to whom such representation or warranty was
made.

 

“Intellectual Property” means patents, patent applications, trademarks (whether
registered or unregistered), trademark applications, service marks, trade names,
service names, brand names, logos, registered copyrights, trade secrets,
licenses, domain names, web addresses, web sites, mask works, information and
proprietary rights and processes.

 

“Inventory” means all inventory and supplies, including without limitation
finished goods, office and distribution supplies and all other materials and
supplies on hand, wherever located.

 

 -3- 

 

 

“IP Assignment Agreement” shall have the meaning set forth in Section
2.06(b)(iii).

 

“Key Employees” means the following employees of the Company: [***].

 

“Key Supplier” shall have the meaning set forth in Section 3.10(a).

 

“Knowledge of Seller” or “to Seller’s Knowledge” means the actual knowledge,
after reasonably inquiry, of Robert Carney, Sandra Gurrola and Allen Wolff.

 

“Laws” means any law, statute, order, rule, regulation, ordinance, code, ruling,
decree or judgment of any Governmental Authority.

 

“Liability” means with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.

 

“Lien” means any mortgage, deed of trust, pledge, lien, security interest,
exclusive license, conditional or installment sale agreement, encumbrance,
charge or other claims of third parties of any kind.

 

“Live Trivia Business” shall have the meaning set forth in Section 6.13(a).

 

“Material Adverse Effect” means any change, condition, occurrence, development,
event or effect that, individually or in the aggregate with other changes,
conditions, occurrences, developments, events or effects, (i) is materially
adverse to the Assets or Business, (ii) materially impairs the ability of Seller
to perform its obligations under this Agreement or (iii) prevents or delays the
consummation of the Contemplated Transactions.

 

“NDA” means that certain non-disclosure agreement between the parties dated
August 21, 2019 as the same may be amended or superseded from time to time.

 

“Ordinary Course of Business” means the ordinary course of business, consistent
with past custom and practice.

 

“Permits” shall have the meaning set forth in Section 3.08.

 

“Permitted Liens” means any (a) Lien for Taxes or governmental assessments,
charges or claims of payment not yet delinquent or being properly contested in
good faith and by appropriate proceedings, (b) Lien which is a carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other similar Lien
arising in the Ordinary Course of Business that are not in the aggregate
material, (c) Lien which is a statutory or common law Lien to secure landlords,
lessors or renters under leases or rental agreements, (d) Lien which is imposed
on the underlying fee or other interest in real property subject to a real
property lease or (e) non-exclusive licenses granted to customers in connection
with the sale of products or services in each case in this clause (e) in the
Ordinary Course of Business.

 

“Person” or “Persons” means individuals, corporations, partnerships, limited
partnerships, limited liability companies, trusts, associations and other
entities.

 

 -4- 

 

 

“Post-Closing Period” means any taxable period beginning after the Closing Date
and, in the case of any Straddle Period, the portion of such period beginning
after the Closing Date.

 

“Pre-Closing Period” means any taxable period ending on or prior to the Closing
Date and, in the case of any Straddle Period, the portion of such period ending
on and including the Closing Date.

 

“Proceedings” means all actions, suits, claims, hearings, arbitrations,
litigations, mediations, grievances, audits, investigations, examinations or
other proceedings, in each case, by or before any Governmental Authority.

 

“Purchase Price” shall have the meaning set forth in Section 2.06(a).

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Representatives”, with respect to any Person, means such Person’s officers,
directors, employees, accountants, counsel, consultants, advisors and agents.

 

“Restricted Contracts” shall have the meaning set forth in Section 6.08(a).

 

“Restricted Period” means the period beginning on the Closing Date and ending at
11:59 p.m. Pacific Time on [***], except that solely with respect to the Third
Party identified on Schedule 1.01, the Restricted Period is [***].

 

“Retained Business” means any and all businesses, operations and activities
conducted by Seller and/or its Affiliates as of and prior to the date hereof,
other than the Business.

 

“Retained Liabilities” shall have the meaning set forth in Section 2.04.

 

“Seller” shall have the meaning set forth in the preamble to this Agreement.

 

“Seller Financial Statements” shall have the meaning set forth in Section 3.04.

 

“Seller Required Approvals” means all consents, approvals, waivers,
authorizations, notices and filings that are required to be listed and are
listed on Section 3.03(b) of the Disclosure Schedule.

 

“Straddle Period” means any taxable period that begins on or before the Closing
Date and ends after the Closing Date.

 

“Stump Mobile Apps” means the Stump! Mobile and OpinioNation applications used
on mobile phones and tablets.

 

“Tangible Personal Property” means audio/visual equipment, trivia content,
speakers, microphones, computers, monitors, stand up desks, website content,
devices, supplies, materials and other items of tangible personal property
(other than automobiles).

 

“Tax” (and, with correlative meaning, “Taxes”) means any of the following
charges imposed by or payable to any Governmental Authority: any income, gross
receipts, license, payroll, employment, excise, severance, stamp, business,
occupation, premium, windfall profits, environmental (including Taxes under
section 59A of the Code), capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, unclaimed or escheatable property, production, sales, use, transfer,
registration, ad valorem, or value added tax, any alternative or add-on minimum
tax, any estimated tax, and any levy, impost, duty, assessment or withholding in
the nature of a tax, in each case including any interest, penalty, or addition
thereto, whether disputed or not.

 

 -5- 

 

 

“Tax Purchase Price” shall have the meaning set forth in Section 2.09.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement relating to Taxes, including any schedule or
attachment thereto, and any amendment thereof, to be filed (whether on a
mandatory or elective basis) with any Governmental Authority responsible for the
imposition or collection of Taxes.

 

“Third Party” means a Person that is not a party to this Agreement.

 

“Transaction Documents” means this Agreement, the Bill of Sale, the Assignment
and Assumption Agreement, and the IP Assignment Agreement.

 

“Willful Breach” means a deliberate and intentional action taken or a deliberate
and intentional failure to take an action that constitutes a breach of a
covenant in this Agreement that the breaching party actually knows would, or
would reasonably be expected to, be or cause a material breach of a covenant in
this Agreement.

 

ARTICLE II
THE SALE

 

2.01 Assets To Be Sold. Upon the terms and subject to the conditions set forth
in this Agreement, at and effective as of the Closing, Seller shall sell,
convey, assign, transfer and deliver to Buyer, and Buyer shall purchase and
acquire from Seller, free and clear of any Liens (other than Permitted Liens),
all of Seller’s (and any of Seller’s Affiliates) right, title and interest in
and to the following (collectively, the “Assets”), in each case to the extent
Seller is able to sell, assign or convey the following:

 

(a) all Tangible Personal Property set forth on Schedule 2.01(a) (the “Purchased
Tangible Personal Property”);

 

(b) all Intellectual Property set forth on Schedule 2.01(b) (the “Purchased
Intellectual Property”) and all goodwill of the Business appurtenant to such
Intellectual Property;

 

(c) all Inventory listed on Schedule 2.01(c) (the “Purchased Inventory”);

 

(d) the Contracts listed on Schedule 2.01(d) (the “Assigned Contracts”);

 

(e) all Permits set forth on Schedule 2.01(e) and all pending applications
therefor or renewals thereof, in each case, to the extent transferable to Buyer;

 

(f) all Business Books and Records; provided that Seller shall be permitted to
keep copies of such Business Books and Records to the extent relating to the
Retained Business or the Retained Liabilities, or otherwise to the extent
reasonably necessary, and only for so long as required, for Seller’s financial
reporting purposes

 

(g) all of Seller’s claims, causes of action, choses in action, rights of
recovery and rights of set-off of any kind, against Third Parties relating to
the Business or the Assets, whether choate or inchoate, known or unknown, or
contingent or non-contingent and whether or not liquidated;

 

 -6- 

 

 

(h) all of Seller’s rights to enforce any covenants, warranties, representations
or guarantees benefiting the Business or the Assets (including, without
limitation, covenants or warranties made by suppliers or other persons in
connection with the Assets or services furnished to Seller primarily relating to
the Business or affecting the Assets); and

 

(i) all deposits (including, without limitation, vendor and customer deposits),
prepayments, refunds, and rights of offset, recovery or recoupment (including
any such item relating to the payment of Taxes) for Events that occur after the
Closing Date.

 

2.02 Excluded Assets. Notwithstanding anything to the contrary herein, other
than the Assets, all properties, assets and rights of every kind, nature,
character and description (accrued, contingent or otherwise, tangible and
intangible, and wherever located) that are owned, held or used by Seller (or any
of its Affiliates) shall remain the property of Seller after the Closing
(collectively, the “Excluded Assets”). For the avoidance of doubt, the Excluded
Assets, include, without limitation, the following:

 

(a) all Cash on Hand of Seller;

 

(b) all Accounts Receivable;

 

(c) all minute books, stock records and corporate seals;

 

(d) the shares of capital stock of Seller held in treasury;

 

(e) all of Seller’s books and records (other than the Business Book and
Records);

 

(f) all Contracts that are not Assigned Contracts, if any;

 

(g) the cash deposit paid by the Company under the Waltham Lease (as defined in
Schedule 2.01(d));

 

(h) all Tax Returns of Seller;

 

(i) all claims for refund of Taxes, to the extent that such Tax would be a
Retained Liability (as defined below) if such Tax were not refundable;

 

(j) all Intellectual Property set forth on Schedule 2.02(j) (the “Excluded IP”);
and

 

(k) all rights of Seller under this Agreement.

 

2.03 Assumed Liabilities.

 

(a) Upon the terms and subject to the conditions contained herein, at and
effective as of the Closing, Buyer shall assume and be responsible for the
following (collectively, the “Assumed Liabilities”): (i) all Liabilities
relating to, arising out of or resulting from the operation of the Business from
and after the Closing; it being the intent of the parties that Seller shall not
be liable to Buyer or to any Third Party for the operation of the Business from
and after the Closing; (ii) all Liabilities relating to, arising out of or
resulting from the Assigned Contracts, to the extent relating to, arising out of
or resulting from Buyer’s actions after the Closing; (iii) all Liabilities
relating to infringement or alleged infringement of any Third Party Intellectual
Property Rights by the Assets to the extent relating to, arising out of or
resulting from the use of the Assets after the Closing; (iv) any and all Taxes
imposed with respect to, arising out of, or relating to the Business, the Assets
or the Assumed Liabilities to the extent allocable to any Post-Closing Period,
and any Liability for Taxes that are to be borne by Buyer pursuant to Section
6.01; and (v) all Liabilities in respect of Transferred Business Employees
arising after the Closing; provided, however, that the Assumed Liabilities shall
not include: (y) any Liability of Seller arising at any time under the Assigned
Contracts as a result of any breach thereof by Seller, default thereunder by
Seller, or misrepresentation or fraud of Seller in connection therewith, in each
case, that occurred prior to the Closing or (z) any Liability of Seller with
respect to any Tax to the extent allocable to any Pre-Closing Period.

 

 -7- 

 

 

(b) Nothing contained in this Section 2.03 or in any instrument of assumption
executed by Buyer at the Closing shall release or relieve Seller from its
representations, warranties, covenants and agreements contained in this
Agreement.

 

(c) From and after the Closing, all of the Assumed Liabilities shall be paid,
performed and discharged by Buyer.

 

2.04 Retained Liabilities. The Retained Liabilities shall remain the sole
responsibility of and shall be retained, paid, performed and discharged solely
by Seller. “Retained Liabilities” means every Liability of Seller other than the
Assumed Liabilities. The parties hereto acknowledge as otherwise specified in
this Agreement, Buyer is not agreeing to assume any Liability of Seller, whether
related to the Assets or Business or otherwise, other than the Assumed
Liabilities, and that nothing in this Agreement shall be construed as an
agreement otherwise.

 

2.05 Closing. Upon the terms and subject to the conditions set forth in this
Agreement, the closing of the purchase and sale provided for in this Agreement
(the “Closing”) shall be consummated at the principal executive offices of
Seller at 10:00 a.m. Pacific Time on the second Business Day after the
satisfaction or waiver of the last to be satisfied or waived of the conditions
set forth in ARTICLE VII (other than those conditions that by their nature are
to be satisfied at the Closing, but subject to the satisfaction or waiver of
such conditions), or such other date and time as may be agreed by the parties.
Closing may be conducted in escrow. The date on which the Closing occurs is
referred to in this Agreement as the “Closing Date.” The Closing shall be deemed
to have become effective as of 12:01 a.m. Pacific time on the Closing Date.
Seller agrees and acknowledges that Buyer will arrange for its lender to wire
the Cash Payment directly to an account designated by Seller on the Closing
Date, as set forth in Section 2.06(c), except for the Holdback, which will be
deposited directly into the Controlled Bank Account.

 

2.06 Purchase Price; Deliveries.

 

(a) As consideration for the Assets, Buyer will (i) assume the Assumed
Liabilities and (ii) pay to Seller an aggregate amount of $1,360,000.00 (the
“Purchase Price”), including a deposit of $100,000.00 to be paid upon execution
of this Agreement (the “Deposit”), and the balance of which (the “Cash Payment”)
will be payable to Seller at the Closing, subject to the holdback requirement
set forth in Section 5.02(b). The Deposit shall be paid by wire transfer of
immediately available funds to an account designated by Seller in writing
delivered to Buyer prior to the date hereof and will be either:

 

(i) applied against the Cash Payment at Closing, if the Closing occurs;

 

(ii) returned to Buyer if the Closing does not occur solely due to: (A) the
material breach or non-performance by Seller of any of its representations,
warranties or material covenants in this Agreement; or (B) the failure of the
conditions set forth in 7.01(b), 7.01(c), or 7.02(c) to be satisfied (unless
Buyer has specifically agreed to waive such condition); in each case of clauses
(A) and (B), so long as Buyer is not or did not breach or fail to perform any of
its representations, warranties or covenants in this Agreement; or

 

 -8- 

 

 

(iii) forfeited by Buyer and retained by Seller if the Closing does not occur
for any reason other than due to one of the reasons described in Section
2.06(a)(ii).

 

(b) In addition to the other requirements hereunder, at the Closing, Seller and
shall deliver or cause to be delivered to Buyer such instruments of sale,
conveyance, assignment, transfer and delivery reasonably requested by Buyer as
may be necessary or appropriate to confirm or carry out the provisions of this
Agreement; provided, however, that all such documents shall be customarily
required of a transaction of this type and size and shall not substantively
alter the terms of this Agreement, or otherwise materially affect the rights and
liabilities of the parties. Without limiting the foregoing, Seller shall deliver
to Buyer at or prior to the Closing each of the following:

 

(i) a bill of sale transferring to Buyer all of the Purchased Tangible Personal
Property, Purchased Inventory and Business Books and Records, substantially in
the form of Exhibit A (the “Bill of Sale”), duly executed by Seller;

 

(ii) an assignment of all of the Assets that are intangible property,
substantially in the form of Exhibit B, which assignment shall also contain
Buyer’s undertaking and assumption of the Assumed Liabilities (the “Assignment
and Assumption Agreement”), duly executed by Seller;

 

(iii) an Intellectual Property Assignment Agreement substantially in the form
attached hereto as Exhibit C (the “IP Assignment Agreement”), as well as any
forms necessary to transfer the trademarks with the USPTO or other applicable
government entity, duly executed by Seller;

 

(iv) such clearance certificates or similar documents that may be required by
any Governmental Authority in order to relieve Buyer of any obligations to
withhold any portion of the Purchase Price (including without limitation a
properly executed certificate of non-foreign status satisfying the requirements
of Treasury Regulations § 1.1445-2(b)(2) and any applicable Law to withhold in
order to avoid Liability on the part of Buyer as a successor, transferee or
otherwise);

 

(v) evidence, in a form reasonably acceptable to Buyer, of the release of all
Liens on the Assets, other than Permitted Liens;

 

(vi) a certificate of the Secretary of Seller: (A) certifying, as complete and
accurate as of the Closing Date, of the Governing Documents of Seller, copies of
which will be attached thereto, (B) certifying and attaching all requisite
resolutions or actions of Seller’s board of directors approving the execution
and delivery of the Transaction Documents and the consummation of the
Contemplated Transactions and (C) certifying to the incumbency and signatures of
the officers of Seller executing the Transaction Documents;

 

(vii) certificates dated as of a date not earlier than the fifth (5th) Business
Day prior to the Closing Date as to the good standing of Seller and payment of
all applicable state Taxes by Seller, executed by the appropriate officials of
the jurisdiction of Seller’s incorporation and each jurisdiction in which Seller
is licensed or qualified (or required to be licensed or qualified) to carry on
the Business as a foreign corporation;

 

(viii) assignments for all fictitious business names, if any, used in the
Business for each jurisdiction in which Seller has established such fictitious
business names; and

 

 -9- 

 

 

(ix) such other documents as Buyer may reasonably request for the purpose of
otherwise facilitating the consummation or performance of any of the
Contemplated Transactions, consistent with Section 2.06(b).

 

(c) At the Closing, Buyer shall deliver to Seller:

 

(i) the Cash Payment in immediately available funds by wire transfer to an
account specified by Seller in a writing delivered to Buyer prior to the
Closing;

 

(ii) the Assignment and Assumption Agreement, duly executed by Buyer; and

 

(iii) a certificate of the Secretary of Buyer: (A) certifying, as complete and
accurate as of the Closing Date, of the Governing Documents of Buyer, copies of
which will be attached thereto, (B) certifying and attaching all requisite
resolutions or actions of Buyer’s board of directors approving the execution and
delivery of the Transaction Documents and the consummation of the Contemplated
Transactions and (C) certifying to the incumbency and signatures of the officers
of Buyer executing the Transaction Documents.

 

(d) Management of Buyer’s Business. The parties hereto acknowledge and agree
that, from and after the Closing, Buyer shall have the complete right, power and
authority to operate and control its business and operations, including the
business that relates to the Assets, in any manner as it shall determine in its
sole and absolute discretion.

 

2.07 Allocation. The Purchase Price and any liability or other amount properly
included in the amount realized by Seller or cost basis to Buyer with respect to
the sale and purchase of the Assets (the “Tax Purchase Price”), as determined
for United States federal income tax purposes pursuant to Treasury Regulations §
1.1060-1(c) shall be allocated for such purposes in the manner mutually agreed
upon by the parties on or before the Closing. Except as required otherwise
pursuant to a final determination (within the meaning of Section 1313(a) of the
Code or corresponding provision of state, local or foreign Tax law), the parties
shall act consistently with the provisions of this Section 2.07 and shall make
consistent use of the allocation as agreed or determined pursuant to this
Section 2.07 for all Tax purposes and in all filings, declarations and reports
with the IRS and other taxing authorities in respect thereof, including the
reports required to be filed under Section 1060 of the Code.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth in the disclosure schedule separately delivered to Buyer at
the Closing and referencing the specific section of this Article III (the
“Disclosure Schedule”), Seller hereby represents and warrants to Buyer as
follows:

 

3.01 Organization and Qualification. Seller is a corporation duly formed,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to carry on its business as
presently conducted and as proposed to be conducted. Seller is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a Material Adverse Effect. Seller has delivered
to Buyer complete and correct copies of the articles of organization and bylaws
as currently in effect. No part of the Business is currently operated through
any entity other than Seller.

 

 -10- 

 

 

3.02 [Intentionally Omitted.]

 

3.03 Authority; Non-Contravention; Approvals.

 

(a) Seller has full corporate power and authority to enter into this Agreement
and to consummate the Contemplated Transactions by Seller. This Agreement and
the Contemplated Transactions have been duly approved by the board of directors
of Seller, and no other corporate proceedings or approvals on the part of Seller
are necessary to authorize the execution and delivery of this Agreement or the
consummation of the Contemplated Transactions by Seller. This Agreement has been
duly executed and delivered by Seller, and, assuming the due authorization,
execution and delivery hereof by Buyer, constitutes a valid and legally binding
agreement of Seller, enforceable against Seller in accordance with its terms,
except as the same may be limited by bankruptcy, insolvency, reorganization or
other laws affecting the enforcement of creditors’ rights generally, now or
hereafter in effect, and subject to the availability of equitable remedies.

 

(b) Except as set forth on Section 3.03(b) of the Disclosure Schedule, the
execution, delivery and performance of this Agreement by Seller, and the
consummation of the Contemplated Transactions by Seller do not and will not
violate, conflict with or result in a breach of any provision of, or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration
under, require any consent, waiver or approval under, or require any offer to
purchase or any prepayment of any debt or result in the creation of any Lien
upon (collectively, “Conflict”) the Assets under any of the terms, conditions or
provisions of (i) the articles of incorporation or bylaws of Seller, (ii) any
statute, law, ordinance, rule, regulation, judgment, decree, order, injunction,
writ, permit or license of any Governmental Authority applicable to Seller or
the Assets, or (iii) any Contract to which Seller is a party or by which Seller
or the Assets may be bound or affected.

 

(c) No declaration, filing or registration with, or notice to, or authorization,
consent or approval of, any Governmental Authority is necessary for the
execution and delivery of this Agreement by Seller or the consummation by Seller
of the Contemplated Transactions other than such declarations, filings,
registrations, notices, authorizations, consents or approvals which, if not made
or obtained, as the case may be, individually and in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

3.04 Reports and Financial Statements. A true and complete copy of (i) the
audited statement of income for the fiscal year ended December 31, 2018 is
included in Seller’s Annual Report on Form 10-K for the year ended December 31,
2018 filed with the U.S. Securities and Exchange Commission (the “SEC”), and
(ii) the unaudited statement of income of Seller for the nine-month period ended
September 30, 2019 is included in Seller’s Quarterly Report on Form 10-Q for the
quarter ended September 30, 2019 filed with the SEC (collectively, and including
the notes thereto, if any, the “Seller Financial Statements”). The Seller
Financial Statements were prepared on a basis consistent with the prior year.
Except as indicated in the Seller Financial Statements (including any notes
thereto, if any), the Seller Financial Statements (including the notes thereto,
if any) fairly present in all material respects the results of operations of
Seller for the respective fiscal periods or as of the respective dates therein
set forth (subject to any other adjustments described therein and normal
year-end audit adjustments).

 

3.05 Material Adverse Effect. Since November 30, 2019, there has not occurred
any change, condition, occurrence, development, event or effect that has had or
would reasonably be expected to have a Material Adverse Effect.

 

3.06 Operations and Obligations. Except for actions required to be taken
hereunder or approved in advance thereof by Buyer in writing, since November 30,
2019, Seller has conducted the Business and has maintained the Assets only in
the Ordinary Course of Business.

 

 -11- 

 

 

3.07 Litigation. There are no Proceedings pending or, to the Knowledge of
Seller, threatened against or affecting any of the Assets, the Business or the
consummation of the Contemplated Transactions, at law or in equity or before or
by any Governmental Authority or before any arbitrator of any kind, and to the
Knowledge of Seller there is no valid basis for any such Proceeding. There have
been no Proceedings relating to the Assets which resulted in a judgment,
settlement, compromise, release, payment or award of any material nature and
which arose within four years prior to the date hereof. No Governmental
Authority has at any time challenged or questioned the legal right of Seller to
provide any of its services related to the operation of the Business or the
Assets.

 

3.08 No Violation of Law; Permits. To the Knowledge of Seller, Seller is not in
violation of any Laws related to the Business. Since January 1, 2019, Seller has
not received written notice of any violation of any Laws related to the
Business. No investigation, proceeding or review relating to the Business by any
Governmental Authority is pending or, to the Knowledge of Seller, threatened. To
the Knowledge of Seller, Seller has all material permits, licenses, franchises,
variances, exemptions, orders and other governmental authorizations, consents
and approvals necessary to own and operate the Assets and conduct the Business
(collectively, the “Permits”). Seller is not in violation of the terms of any
Permit, and there has been no suspension of, imposition of additional conditions
or requirements with respect to, default (with or without notice or lapse of
time or both) under, or event giving rise to any right of termination, amendment
or cancellation of (without or without notice or lapse of time or both), any
Permit. The Permits listed in Schedule 2.01(e) collectively constitute all of
the Permits necessary to permit Seller to lawfully conduct and operate the
Business in the manner in which it currently is conducted and to permit Buyer to
own and use the Assets in the manner in which Seller currently owns and uses the
Assets.

 

3.09 Assets.

 

(a) Sufficiency of Assets. The Assets constitute all of the assets, tangible and
intangible, of any nature whatsoever, necessary for Buyer to conduct the
Business immediately following the Closing in all material respects as it is
conducted by Seller on the date hereof.

 

(b) Title to Assets; Liens; Products used in Conduct of the Business. Seller
owns, and will transfer, upon consummation of the Contemplated Transactions,
good and transferable title to, or a valid leasehold interest in, all of the
Assets free and clear of any Liens other than Permitted Liens.

 

(c) Condition of Assets. Each item of Purchased Tangible Personal Property is
(except for ordinary wear and tear) (i) in good repair, (ii) in good operating
condition, (iii) suitable for immediate use in the Ordinary Course of Business
and (iv) to Seller’s Knowledge, free from latent and patent defects. All items
of Purchased Tangible Personal Property have been maintained in accordance with
normal industry practice and are in the possession of Seller.

 

3.10 Suppliers and Customers.

 

(a) Suppliers. Section 3.10(a) of the Disclosure Schedule sets forth a list of
all of the suppliers of materials and services to the Business to which Seller
paid more than $10,000 individually or in the aggregate during the 12 months
immediately preceding the date hereof (each such supplier, a “Key Supplier”). No
Key Supplier has decreased materially or, to the Knowledge of Seller, threatened
to decrease or limit materially, its provision of services or supplies to
Seller. To the Knowledge of Seller, there has been no termination, cancellation
or limitation of, or any material modification or change in, Seller’s business
relationships with any Key Supplier.

 

 -12- 

 

 

(b) Customers. Section 3.10(b) of the Disclosure Schedule sets forth all
customers of the Business that have a Contract with Seller for recurring live
hosted knowledge-based trivia events (including in-the-box versions) as of
January 10, 2020 (each such customer, an “Existing Customer”). There has not
been, to the Knowledge of Seller or communicated to Seller in writing, any
materially adverse change in the business relationships of Seller with any
Existing Customer. No Existing Customer has informed Seller that it intends to
change the relationship because of the Contemplated Transactions, nor, to the
Knowledge of Seller, does any Existing Customer have any such intent. To the
Knowledge of Seller, no Existing Customer intends to change its current or
prospective business relationship with Seller in such a manner that would
adversely affect Seller or the Business.

 

3.11 Taxes. For purposes of the following representations, the term “Seller”
shall be construed to refer also to each predecessor-in-interest of Seller and
each other entity or Person for whose liability for Taxes Seller has or may have
liability or responsibility.

 

(a) Seller has prepared and timely filed all required Tax Returns related to the
Assets (except Tax Returns, if any, related to Transfer Taxes) due on or before
the Closing Date, and all such Tax Returns are true, correct and complete in all
material respects and have been completed in accordance with applicable legal
requirements in all material respects. Seller has paid all Taxes owed with
respect to the Assets, and has no material Liability for unpaid Taxes with
respect to the Assets (excluding Transfer Taxes, if any). There has been no
audit by, or dispute with, any Tax authority involving the Seller related to the
Assets.

 

(b) There is no Tax deficiency outstanding, assessed or proposed against or with
respect to Seller related to the Assets, nor has any outstanding waiver of any
statute of limitations on or extension of the period for which the assessment or
collection of any Tax of or with respect to Seller related to the Assets been
executed or requested.

 

(c) To the knowledge of Seller, no written claim has ever been made that Seller
is or may be subject to taxation in a jurisdiction in which it does not file Tax
Returns by virtue of the ownership of the Assets.

 

3.12 Labor and Employment Matters.

 

(a) With respect to the current Business Employees, to Seller’s Knowledge,
Seller is and has been in compliance in all material respects with all
applicable Laws respecting employment, employment practices, terms and
conditions of employment, and wages and hours, including but not limited to any
Laws respecting minimum wage and overtime payments, employment discrimination,
retaliation, workers’ compensation, family and medical leave, military leave and
other leaves, the Immigration Reform and Control Act and other immigration Laws,
and occupational safety and health requirements, and has not and is not engaged
in any unfair labor practice or violated any collective bargaining agreements or
employment contracts, if any exist.

 

(b) Section 3.12(b) of Disclosure Schedule contains a complete and accurate list
of all current Business Employees as of the date hereof (such list, the
“Business Service Provider List”), and, with respect to each such individual,
the following information, if applicable, to the extent permitted by applicable
Law: (i) title or position; (ii) date of hire or commencement of service; and
(iii) if the individual is not an Event host, their annualized salary.

 

 -13- 

 

 

3.13 Contracts.

 

(a) Seller is not in breach or default under (with the passage of time and/or
the giving of notice), and there is no valid basis for a claim of breach or
default under, any Assigned Contract, and no event has occurred which
constitutes or, with the passage of time and/or the giving of notice, will
constitute such a breach or default. Seller has previously delivered complete
and correct copies (including all amendments) of each Assigned Contract and a
complete and accurate listing of same is set forth in Schedule 2.01(d). Each of
the Assigned Contracts constitutes a valid and binding obligation of Seller, and
to Seller’s Knowledge, a valid and binding obligation of the other party
thereto, is in full force and effect and will continue in full force and effect
after giving effect to the Contemplated Transactions, in each case, without
breaching the terms thereof or resulting in the forfeiture or impairment of any
material rights thereunder or accelerating of any material obligations
thereunder and without notice to, the consent, approval or act of, or the making
of any filing with, any Person. Seller has fulfilled and performed in all
material respects its obligations under each Assigned Contract to which it is a
party. To Seller’s Knowledge: (i) Seller is not alleged to be, and no other
party to any Assigned Contract is, in material default under any Assigned
Contract; and (ii) no event has occurred and no condition or state of facts
exists which, with the passage of time or the giving of notice or both, would
constitute such a default by Seller or by any such other party. Seller is not
currently renegotiating any Assigned Contract or paying liquidated damages in
lieu of performance thereunder.

 

(b) Except as set forth in Section 3.13(b) of the Disclosure Schedule, (i) there
are no oral Contracts to which Seller is a party that relate to or affect in any
material way the Business or the Assets, (ii) there are no Contracts currently
in effect between Seller and any Affiliate of Seller that relate to or affect
the Business or the Assets, (iii) there are no Contracts to which Seller is a
party, except this Agreement, currently in effect which require notice to, the
consent of, or any payment of any compensation (whether as a penalty, liquidated
damages or otherwise) to any party with respect to the Contemplated
Transactions, and (iv) there are no Contracts currently in effect to which
Seller is a party which would create rights in favor of any Person against Buyer
or any of its Affiliates (other than rights (A) under the Assigned Contracts and
(B) against Seller as in effect on the Closing Date). Seller has no outstanding
or executory letters of intent relating to any business combination (other than
letters of intent terminated by Seller).

 

3.14 Intellectual Property. The Purchased Intellectual Property and the Excluded
IP is all the Intellectual Property owned by or licensed to Seller that is
necessary to conduct the Business in all material respects as it is conducted by
Seller on the date hereof. Seller owns or has the right to use the Purchased
Intellectual Property in connection with the operation and conduct of the
Business. Each item of Purchased Intellectual Property as owned by Seller
immediately before the Closing will be owned by Buyer on identical terms and
conditions immediately following the Closing. Other than Purchased Intellectual
Property and the Excluded IP, Seller does not own or license any other material
intellectual property in the conduct of the Business, other than validly
licensed or public domain software and the trademarks of its suppliers. To
Seller’s Knowledge, in the conduct of the Business by Seller, Seller has not
interfered with, infringed upon, or misappropriated any intellectual property
rights of any Third Party in any material respect. Seller has not received any
written charge, complaint, claim, demand or notice alleging any such
interference, infringement or misappropriation. Seller has not agreed to
indemnify any Person for or against any interference, infringement,
misappropriation or other conflict with respect to any item of Purchased
Intellectual Property. Use of the Purchased Intellectual Property following the
Closing in the same manner it is used by Seller in the Business before the
Closing will not interfere with, infringe upon, misappropriate or otherwise
conflict with any intellectual property rights of any Third Party in any
material respect.

 

 -14- 

 

 

3.15 Real Property. Except as set forth on Section 3.15 of the Disclosure
Schedule, Seller does not own, either beneficially or of record, any parcel of
real property that is used in the Business, nor does Seller lease, sublease or
occupy any such real property.

 

3.16 Brokers and Finders. Seller has not entered into any contract, arrangement,
or understanding with any investment banker, broker, finder or other
intermediary who might be entitled to any fee or commission in connection with
the transactions contemplated hereby.

 

3.17 Solvency.

 

(a) Seller is not now insolvent and will not be rendered insolvent by any of the
Contemplated Transactions. As used in this section, “insolvent” means that the
sum of the debts and other probable Liabilities of Seller exceeds the present
fair saleable value of Seller’s assets.

 

(b) Immediately after giving effect to the consummation of the Contemplated
Transactions: (i) Seller will be able to pay its Liabilities as they become due
in the usual course of its business; (ii) Seller will not have unreasonably
small capital with which to conduct its present or proposed business; (iii)
Seller will have assets (calculated at fair market value) that exceed its
Liabilities; and (iv) taking into account all pending and threatened litigation,
final judgments against Seller in actions for money damages are not reasonably
anticipated to be rendered at a time when, or in amounts such that, Seller will
be unable to satisfy any such judgments promptly in accordance with their terms
(taking into account the maximum probable amount of such judgments in any such
actions and the earliest reasonable time at which such judgments might be
rendered) as well as all other obligations of Seller. The cash available to
Seller, after taking into account all other anticipated uses of the cash, will
be sufficient to pay all such debts and judgments promptly in accordance with
their terms.

 

3.18 Related Party Transactions. No Related Party of Seller (a) owns, directly
or indirectly, in whole or in part, any tangible or intangible property included
in the Assets; (b) owns any direct or indirect material ownership interest in,
or is an Affiliate or employee of, or consultant or lender to, or borrower from,
or has the right to participate in the management, operations or profits of, any
Person (other than Seller) that is (i) a competitor, supplier, customer, client,
distributor, lessor, tenant, creditor or debtor of the Business as of the date
hereof, (ii) engaged in a business related to the Business as of the date hereof
or (iii) participating in any transaction to which Seller is a party and which
relates to the Business; or (c) is a party to any Contract or transaction with
Seller that relates to the Business. As used herein, “Related Party” means: (i)
each individual who is an officer or director of a Seller, and (ii) each member
of the immediate family of each of the individuals referred to in clause (i).

 

3.19 Territorial Restrictions. Seller is not restricted by any agreement or
understanding with any Person from carrying on the Business anywhere in the
world or from expanding the Business in any way or entering into any new
businesses, except for such restrictions that would not apply to the Business
and to the Assets and would not otherwise be binding upon or affect Buyer or any
of its Affiliates following the Closing. Neither this Agreement nor the
Contemplated Transactions will result in (a) Buyer or any of its Affiliates
being bound by, or subject to, any noncompete or other restriction on the
operation or scope of the Business or any of the other businesses of Buyer or
its Affiliates as a result of any action by Seller, (b) Buyer or any of its
Affiliates being obligated to pay any royalties or other amounts to any Third
Party as a result of any action by Seller, or (c) any obligation of Buyer or any
of its Affiliates to provide any source code included in the Assets to any Third
Party or the release from any escrow of any source code constituting any portion
of the Assets or any source code of Buyer or any of its Affiliates as a result
of any action by Seller.

 

 -15- 

 

 

3.20 Disclosure. None of the representations or warranties of Seller contained
herein, none of the information contained in the Disclosure Schedule, and none
of the other information or documents furnished or to be furnished to Buyer by
Seller pursuant to any provision of this Agreement, contains or will contain any
untrue statement of a material fact or omits or will omit to state a material
fact herein or therein necessary in order to make the statements contained
herein or therein not misleading in any material respect. Buyer shall have an
opportunity to review the disclosures of Seller prior to Closing and shall have
full opportunity to inquire further of Seller regarding any disclosures therein.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller that:

 

4.01 Organization and Qualification. Buyer is a corporation duly organized and
validly existing under the laws of Delaware and has the requisite corporate
power and authority to own, lease and operate its assets and properties and to
carry on its business as it is now being conducted or as contemplated herein.

 

4.02 Authority; Enforceability; Approvals.

 

(a) Buyer has full corporate power and authority to enter into this Agreement
and to consummate the Contemplated Transactions. This Agreement and the
Contemplated Transactions have been duly approved by the board of directors of
Buyer, and no other corporate proceedings or approvals on the part of Buyer are
necessary to authorize the execution and delivery of this Agreement or the
consummation by Buyer of the Contemplated Transactions. This Agreement has been
duly executed and delivered by Buyer, and, assuming the due authorization,
execution and delivery hereof by Seller, constitutes a valid and legally binding
agreement of Buyer, enforceable against Buyer in accordance with its terms,
except as the same may be limited by bankruptcy, insolvency, reorganization or
other laws affecting the enforcement of creditors’ rights generally, now or
hereafter in effect, and subject to the availability of equitable remedies.

 

(b) The execution, delivery and performance of this Agreement by Buyer, and the
consummation of the Contemplated Transactions by Buyer do not and will not
violate, conflict with or result in a breach of any provision of, or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration
under, require any consent, waiver or approval under, or require any offer to
purchase or any prepayment of any debt under any of the terms, conditions or
provisions of (i) the articles of incorporation or bylaws of Buyer, (ii) any
statute, law, ordinance, rule, regulation, judgment, decree, order, injunction,
writ, permit or license of any Governmental Authority applicable to Buyer, or
(iii) any Contract to which Buyer is a party or by which Buyer may be bound or
affected.

 

(c) No declaration, filing or registration with, or notice to, or authorization,
consent or approval of, any Governmental Authority is necessary for the
execution and delivery of this Agreement by Buyer or the consummation by Buyer
of the Contemplated Transactions, other than such declarations, filings,
registrations, notices, authorizations, consents or approvals which, if not made
or obtained, as the case may be, individually and in the aggregate, would not
reasonably be expected to have a material adverse effect on Buyer’s ability to
deliver the Purchase Price in accordance with the terms and conditions contained
herein or to otherwise timely perform its obligations under this Agreement or to
prevent the consummation of the Contemplated Transactions.

 

 -16- 

 

 

4.03 Financial Ability. Buyer will have (when required under this Agreement)
immediate access to all funds necessary to pay the Purchase Price and Buyer will
have (when required under this Agreement) the financial capacity to consummate
the Contemplated Transactions and to perform all of its other obligations under
this Agreement.

 

4.04 Litigation. There are no Proceedings pending or, to the Knowledge of Buyer,
threatened against or affecting the consummation of the Contemplated
Transactions, at law or in equity or before or by any Governmental Authority or
before any arbitrator of any kind, and to the Knowledge of Buyer there is no
valid basis for any such Proceeding.

 

4.05 Brokers and Finders. Buyer has not entered into any contract, arrangement,
or understanding with any investment banker, broker, finder or other
intermediary who might be entitled to any fee or commission in connection with
the transactions contemplated hereby.

 

4.06 Independent Analysis. Buyer acknowledges that it has conducted an
independent investigation of the financial condition, results of operations,
assets, liabilities, properties and projected operations of Seller and the
Business and in making its determination to proceed with the Contemplated
Transactions. The representations and warranties by Seller contained in this
Agreement constitute the sole and exclusive representations and warranties of
Seller to Buyer in connection with the transactions contemplated hereby, and
Buyer acknowledges and agrees that neither Seller nor anyone acting on behalf of
Seller is making any representation or warranty whatsoever, express or implied,
beyond those expressly given in this Agreement. Buyer further acknowledges and
agrees that any cost estimates, forecasts, projections or other predictions or
forward-looking information that may have been provided to Buyer by or on behalf
of Seller were prepared for internal planning purposes only and are not
representations or warranties of Seller, and no assurances can be given that any
estimated, forecasted, projected or predicted results will be achieved.

 

ARTICLE V
INDEMNIFICATION

 

5.01 Survival Periods. All representations and warranties, covenants and
agreements of the parties hereto contained in this Agreement shall survive the
Closing until 11:59 p.m. Pacific Time on the one-year anniversary of the Closing
Date (and at such time they shall terminate) (such one-year period, the
“Indemnification Period”).

 

5.02 Indemnification.

 

(a) Subject to the other provisions of this ARTICLE V, from and after the
Closing, Seller (the “Indemnifying Party”) shall indemnify, defend and hold
harmless (any claims by the Indemnified Parties therefor may be referred to
herein as claims for indemnification) Buyer and its affiliates and their
respective officers, directors, shareholders, employees, agents, successors and
assigns (the “Buyer Group,” and each member thereof, an “Indemnified Party”)
from and against any and all costs and expenses (including reasonable attorney’s
fees), suits, proceedings, judgments, settlements, fines, losses, claims,
liabilities, interest, awards, penalties, demands, assessments and damages
(collectively, “Damages”), in each case, to the extent relating to or arising
out of (i) any breach of any representation or warranty made by Seller in this
Agreement (ii) any breach of or failure to perform any covenant, agreement or
undertaking, made by Seller in this Agreement, (iii) any Retained Liability,
(iv) any claims of Third Parties against Buyer to the extent such claims arise
from the conduct of Seller and the facts giving rise to the claims occurred
prior to the Closing Date; or (v) any Taxes (or the non-payment thereof) imposed
with respect to, arising out of, or relating to the Business or the Assets to
the extent allocable to any Pre-Closing Period. It is understood that Seller
shall not be obligated to indemnify, defend or hold harmless any Indemnified
Party for any Damages to the extent that such Damages relate to or arise out of
the use of the Assets or operation of the Business on or after the Closing Date.

 

 -17- 

 

 

(b) Holdback. $100,000.00 of the Cash Payment (the “Holdback”) will be deposited
by Buyer into the Controlled Bank Account to satisfy claims of the Indemnified
Parties, if any, for indemnification made in accordance with this ARTICLE V and
to the extent not used to satisfy any such claims, Buyer and Seller shall cause
the amount thereof to be released to Seller promptly following the end of the
Indemnification Period.

 

(c) Limitations. Subject to the other limitations on indemnification set forth
in this ARTICLE V, (i) no Indemnified Party shall be entitled to recover any
Damages from Seller unless and until the aggregate amount of all Damages is at
least $10,000 (the “Basket”), after which the Indemnified Parties shall be
entitled to recover the amount of all of such Damages from the first dollar of
such Damages without regard to the Basket; and (ii) Seller’s aggregate liability
to all Indemnified Parties under Section 5.02(a) shall not exceed $100,000.00
(the “Cap”). Notwithstanding any other provision in this Agreement to the
contrary, the Cap shall not apply to Damages arising out of a breach of any of
the representations and warranties in Sections 3.01 or 3.03. In addition to any
obligations under applicable Law, Buyer shall use diligent and commercially
reasonable efforts to mitigate all Damages upon and after becoming aware of any
event which would reasonably be expected to give rise to Damages that are or may
be indemnifiable under Section 5.02(a). Buyer shall not be entitled to recover
any Damages relating to any matter arising under one provision of this Agreement
to the extent that Buyer had already recovered such Damages with respect to such
matter pursuant to any other provision of this Agreement.

 

5.03 Indemnification Procedures. All claims for indemnification under this
ARTICLE V will be asserted and resolved as follows:

 

(a) Third Party Claims. In the event an Indemnified Party becomes aware of a
Third Party claim which the Indemnified Party believes may result in a claim for
indemnification pursuant to this ARTICLE V, such Indemnified Party shall
promptly notify the Indemnifying Party in writing of such claim after it becomes
aware of such Third Party claim, together with a brief description in reasonable
detail (to the extent available to such Indemnified Party) of the facts,
circumstances or events giving rise to the Damages based on such Indemnified
Party’s good faith belief thereof and the basis for indemnification under this
Agreement to which such Damages are related. The Indemnified Parties shall be
entitled, at their expense, to participate in any defense of such claim;
provided that, the Indemnifying Party shall control such defense and shall have
the right with the consent of the Indemnified Parties (which consent shall not
be unreasonably withheld, conditioned or delayed) to settle any such claim;
provided, further, that no such consent of any Indemnified Party shall be
required if the settlement (i) does not involve the imposition of an injunction
or other equitable relief on such Indemnified Party, and (ii) releases such
Indemnified Party from all Liabilities with respect to such claim. In the event
that the Indemnified Party(ies) has/have consented to any such settlement, the
Indemnifying Party shall have no power or authority to object to the amount of
any claim for indemnification by the Indemnified Party made in accordance with
this ARTICLE V with respect to such settlement. The Indemnified Party agrees to
cooperate fully with the Indemnifying Party and its counsel in the defense
against any Third Party claim for which the Indemnified Party may be seeking
indemnification pursuant to this ARTICLE V.

 

 -18- 

 

 

(b) Non-Third Party Claims. In the event an Indemnified Party has a claim for
indemnification pursuant to this ARTICLE V that does not involve a claim being
asserted against the Indemnified Party by a Third Party, the Indemnified
Party(ies) shall promptly send written notice of such claim to the Indemnifying
Party together with a brief description in reasonable detail (to the extent
available to such Indemnified Party) of the facts, circumstances or events
giving rise to the Damages based on such Indemnified Party’s good faith belief
thereof and the basis for indemnification under this Agreement to which such
Damages are related. In case the Indemnifying Party objects within thirty (30)
days in writing to any claim made in accordance with this Section 5.03(b), the
Indemnified Party(ies) shall have fifteen (15) calendar days to respond in a
written statement to the objection of the Indemnifying Party. If after such
fifteen (15) calendar day period there remains a dispute as to any claim, the
parties shall attempt in good faith for thirty (30) calendar days to agree upon
the rights of the respective parties with respect to each of such claims, and if
the parties should so agree, a memorandum setting forth such agreement shall be
prepared and signed by both parties. If the parties do not so agree, the parties
will resolve the conflict in accordance with Section 9.04.

 

(c) Notice of Claims. An/the Indemnified Party’s(ies’) failure to give
reasonably prompt notice to the Indemnifying Party of any actual, threatened or
possible claim that may give rise to a right of indemnification hereunder will
not relieve the Indemnifying Party of any obligation to indemnify the
Indemnified Party(ies) that it may have unless the failure to give such notice
materially and adversely prejudiced or caused harm to the Indemnifying Party;
provided, however, that notwithstanding anything to the contrary in this
Agreement, but subject to the other applicable limitations on indemnification
set forth in this ARTICLE V, it is understood that the Indemnifying Party shall
not be obligated to defend, hold harmless and/or indemnify any Indemnified Party
unless written notice of a claim for indemnification is received by the
Indemnifying Party from the applicable Indemnified Party before the end of the
Indemnification Period.

 

5.04 No Subrogation. The Indemnifying Party shall not be entitled to seek
recovery against an/the Indemnified Party(ies) or its Affiliates or their
respective Representatives pursuant to any theory of subrogation of any Damages
payable to such Indemnified Party(ies).

 

5.05 No Bar; Losses; Effect on Indemnity.

 

(a) Notwithstanding anything to the contrary contained in this Agreement,
nothing in this ARTICLE V shall operate to bar or limit any claim for
indemnification arising from or based on fraud, Willful Breach or Intentional
Misrepresentation by Seller.

 

(b) For purposes of calculating the amount of Damages incurred by an Indemnified
Party seeking indemnification hereunder arising out of or resulting from any
breach of a representation, warranty, covenant or agreement contained herein
(but not for purposes of determining whether such a breach has occurred),
references to Material Adverse Effect or materiality (or other similar terms)
shall be disregarded.

 

(c) In determining the amount of Damages for which an Indemnified Party is
entitled to indemnification under this ARTICLE V, the gross amount to which such
Indemnified Party is entitled shall be reduced by (i) any insurance proceeds
actually received by the Indemnified Party (excluding any costs incurred by an
Indemnified Party in recovering or seeking to recover any insurance proceeds),
and (ii) all amounts recovered by the Indemnified Party from Third Parties.

 

(d) The right to indemnification under this ARTICLE V will not be limited by any
investigation, inquiry or examination made for or on behalf of any Indemnified
Party or the acceptance by Buyer of any certificate or opinion.

 

 -19- 

 

 

(e) Notwithstanding anything to the contrary contained in this Agreement, except
with respect to claims (i) for equitable relief made with respect to breaches of
any covenant or agreement by Seller contained in this Agreement or (ii) any
claim arising from or based on fraud, Willful Breach or Intentional
Misrepresentation by Seller, the parties acknowledge and agree that the
indemnification provided by Section 5.02(a) constitutes the Indemnified Parties’
sole and exclusive remedy for any and all Damages or other claims relating to or
arising from this Agreement, any of the other Transaction Documents or in
connection with the transactions contemplated hereby or thereby or any exhibit,
schedule or certificate delivered hereunder or otherwise with respect to the
Contemplated Transactions.

 

(f) Notwithstanding anything to the contrary contained in this Agreement,
Damages shall not include, any special, diminution in value, or punitive
damages, except to the extent awarded against an Indemnified Party in connection
with a Third Party claim.

 

5.06 Set Off Rights. Notwithstanding any other provision in this Agreement,
Buyer or any Affiliate thereof may in good faith withhold and set off against
any amounts due to Seller or any Affiliate thereof under this Agreement that
amount as to which Seller is obligated to indemnify Buyer pursuant to this
ARTICLE V. If Buyer believes in good faith that it has a claim against Seller,
Buyer or any Affiliate thereof may defer making payment of amounts otherwise due
to Seller under this Agreement up to the amount of Buyer’s claim, until the
resolution of such claim. Buyer’s exercise of such right of set off, whether or
not ultimately determined to be justified, will not constitute a breach of this
Agreement. Neither the exercise of nor the failure to exercise such right of set
off will constitute an election of remedies or limit Buyer in any manner in the
enforcement of any other remedies that may be available to it.

 

5.07 Tax Treatment. Except as otherwise required by Law, all amounts paid for
indemnification claims under this Article V shall be treated for income Tax
purposes as an adjustment to the Purchase Price.

 

ARTICLE VI
ADDITIONAL AGREEMENTS

 

6.01 Tax Matters.

 

(a) Proration of Ad Valorem Taxes. Taxes on the Assets that accrue ratably with
the lapse of time during the applicable taxable period shall be prorated on a
per diem basis based upon the number of days during the applicable taxable
period in which Closing occurs that fall on or before the Closing Date (which
shall be allocated to Seller and for which Seller shall be solely responsible)
and the number of days in such period following the Closing Date (which shall be
allocated to Buyer and for which Buyer shall be solely responsible).

 

(b) Transfer Taxes. Seller shall be responsible for and shall timely pay all
sales, use, real estate, and other similar transfer Taxes (“Transfer Taxes”), if
any, incurred in connection with the purchase and sale of the Assets. The
parties shall take all actions reasonably necessary to reduce or eliminate any
potential Transfer Taxes associated with the Contemplated Transactions,
including obtaining all available Transfer Tax exemption certificates from
applicable state, local and foreign taxing jurisdictions. The party that is
required to do so under applicable Law shall file any Tax Return that is
required to be filed in respect of Transfer Taxes and shall pay any Transfer
Taxes shown on such Tax Return when due, subject to reimbursement by the other
party within 15 days of receipt of written notice of such payment.
Notwithstanding the foregoing, Seller shall be solely responsible for any income
Taxes resulting from or payable in connection with its receipt of the Purchase
Price.

 

 -20- 

 

 

(c) Cooperation and Exchange of Information. Each party shall, and shall cause
its Affiliates to, cooperate and (at the expense of the requesting party to the
extent that any out-of-pocket expenses or costs are incurred) provide to the
other party and its Affiliates such documentation, information and assistance as
may reasonably be requested in connection with (i) the preparation of any Tax
Return relating to the Business, the Purchased Assets or the Assumed Liabilities
or (ii) the conduct of any Tax Proceeding relating to the Business, the
Purchased Assets or the Assumed Liabilities.

 

6.02 Reports and Returns. Seller shall prepare and timely file all reports and
returns required by applicable Laws relating to the Business as conducted
through the Closing Date. Buyer shall prepare and timely file all reports and
returns required by applicable Laws relating to the Business as conducted from
and after the Closing Date.

 

6.03 Assistance in Proceedings. Until the 5th anniversary of the Closing Date,
Buyer, on the one hand, and Seller on the other hand, shall reasonably cooperate
with each other (and at the requesting party’s cost and expense with respect to
reasonable out-of-pocket costs and expenses of the other party) in the defense
or settlement of any Liabilities or Proceedings (or any internal corporate
investigations or audits) (other than any Proceeding in which Buyer and Seller,
or their respective Affiliates, are adversarial parties) involving the Assets,
Assumed Liabilities, Excluded Assets or Retained Liabilities, including by
providing the other party and such other party’s legal counsel reasonable access
to employees (as designated by the party providing such access), records and
documents as such other party may reasonably request, to the extent maintained
or under the possession or control of such party and its Affiliates; provided
that either party may restrict the foregoing access or the provision of such
information to the extent that (i) applicable Law requires such party or any of
its Affiliates, as applicable, to restrict or prohibit such access or the
provision of such information (provided that such party shall use its reasonable
best efforts to make appropriate substitute arrangements to permit disclosure
not in violation of such Law); and (ii) providing such access or disclosure of
any such information would reasonably be expected to result in the loss or
waiver of the attorney-client or other applicable privilege or protection
(provided that such party and its Affiliates shall enter into such customary
joint defense agreements or other arrangements, as appropriate, so as to allow
for such disclosure in a manner that does not result in the loss of such
privilege or protection). The parties agree that, with respect to any matters
that are the subject of this Section 6.03 and Section 6.01(c), the provisions of
Section 6.01(c) (and not this Section 6.03) shall control.

 

6.04 [Intentionally Omitted].

 

6.05 Consents.

 

(a) If there are any Consents required in connection with the Contemplated
Transactions that have not been obtained (or otherwise are not in full force and
effect) as of immediately prior to the Closing, then, in the case of each
Contract as to which such Consents were not obtained (or otherwise are not in
full force and effect) (the “Restricted Contracts”), Buyer may waive the closing
conditions as to any such Consent and either: (i) elect to have Seller continue
its efforts to obtain the Consents; or (ii) elect to have Seller retain that
Restricted Contract and all Liabilities arising therefrom or relating thereto.

 

 -21- 

 

 

(b) If Buyer elects to have Seller continue its efforts to obtain any Consents
and the Closing occurs, then notwithstanding Sections 2.01 and 2.03, no
Transaction Document shall constitute a sale, assignment, assumption, transfer,
conveyance or delivery or an attempted sale, assignment, assumption, transfer,
conveyance or delivery of the Restricted Contracts, and following the Closing,
Seller shall use its commercially reasonable efforts, and cooperate with Buyer,
to obtain the Consent relating to each Restricted Contract as quickly as
practicable. Pending receipt of such Consents relating to any Restricted
Contract, the parties shall cooperate with each other in any reasonable and
lawful arrangements designed to provide to Buyer the benefits of use of the
Restricted Contract for its term (or any right or benefit arising thereunder,
including the enforcement for the benefit of Buyer of any and all rights of
Seller against a Third Party thereunder). Once a Consent for the sale,
assignment, assumption, transfer, conveyance and delivery of a Restricted
Contract is obtained, Seller shall promptly assign, transfer, convey and deliver
such Restricted Contract to Buyer, and Buyer shall assume the obligations under
such Restricted Contract assigned to Buyer from and after the date of assignment
to Buyer pursuant to a special-purpose assignment and assumption agreement
substantially similar to the Assignment and Assumption Agreement (which
special-purpose agreement the parties shall prepare, execute and deliver in good
faith at the time of such transfer, all at no additional cost to Buyer).

 

6.06 Mail and Receivables.

 

(a) Subject to Section 6.06(b), Seller hereby irrevocably authorizes Buyer after
the Closing to receive and open all mail and other communications received by
Buyer and relating to the Business or the Assets and addressed or directed to
Seller and to act with respect to such communications in such manner as Buyer
may elect, and to endorse and cash any checks or instruments payable or endorsed
to Seller or its order which are received by Buyer and which (a) relate to the
Assets but (b) are not Excluded Assets. Seller will promptly deliver to Buyer
the original of any mail or other communication received by Seller after the
Closing that primarily relates to the Business or the Assets. Seller shall have
the right to open and review all mail received.

 

(b) After the Closing, if any amounts due with respect to the Business for
services rendered or products sold by or on behalf of Buyer after the Closing
Date are received by or paid to Seller (including any payments for Events
performed by or on behalf of Buyer after the Closing Date), Seller shall hold
such amounts received as trustee for, and remit such amounts to, Buyer by wire
transfer of immediately available funds to an account indicated by Buyer in
writing as soon as practicable, and in any event within five Business Days
following receipt thereof (for the avoidance of doubt, any and all Accounts
Receivable of Seller or other Excluded Asset existing as of the Closing shall
not be subject to the foregoing). After the Closing, if any amounts due with
respect to (i) the Business for services rendered or products sold by or on
behalf of Seller on or before the Closing Date (including any payments for
Events performed by or on behalf of Seller on or before the Closing Date), or
(ii) the Retained Business, in each case, are received by or paid to Buyer,
Buyer shall hold such amounts received as trustee for, and remit such amounts
to, Seller by wire transfer of immediately available funds to an account
indicated by Seller in writing as soon as practicable, and in any event within
five Business Days following receipt thereof.

 

6.07 Public Announcements. Seller and Buyer each agree not to make any public
release, disclosure or announcement concerning this Agreement or the
Contemplated Transactions without the prior written consent of the other party,
except such release, disclosure or announcement as may be required by applicable
Law or by any listing agreement with or the listing rules of a national
securities exchange, in which case the party required to make the release,
disclosure or announcement shall use its reasonable best efforts to allow the
other party reasonable time to review and comment on such release, disclosure or
announcement in advance of it being made; provided, however, that a party shall
not be required to provide any such review or comment to the other party to the
extent that such release, disclosure or announcement relates to any dispute
between the parties relating to this Agreement; provided, further, that each
party and its Representatives may make statements that are consistent with
previous public releases, disclosures or announcements made by Buyer or Seller
in compliance with this Section 6.07.

 

 -22- 

 

 

6.08 Confidential Information.

 

(a) Until 11:59 p.m. on the third anniversary of the Closing Date:

 

(i) Seller will hold, and will use commercially reasonable efforts to cause its
Representatives to hold, in confidence, unless required to be disclosed by
applicable Law or to a Governmental Authority or otherwise required or requested
in connection with compliance with applicable Law or judgment, all Confidential
Information related to the Business, except to the extent that such information
(a) is or becomes generally available to the public other than as a result of
disclosure in violation if this Section 6.08(a)(i) or (b) is acquired by Seller
after the Closing Date on a non-confidential basis from sources other than Buyer
or any of its Affiliates. The obligation of Seller to hold any such Confidential
Information in confidence shall be satisfied if it exercises the same care with
respect to such Confidential Information as Seller would take to preserve the
confidentiality of its own similar information

 

(ii) Buyer will hold, and will use commercially reasonable efforts to cause its
Representatives to hold, in confidence, unless required to be disclosed by
applicable Law or to a Governmental Authority or otherwise required or requested
in connection with compliance with applicable Law or judgment, all Confidential
Information related to the Retained Business, except to the extent that such
information (a) is or becomes generally available to the public other than as a
result of disclosure in violation if this Section 6.08(a)(ii) or (b) is acquired
by Buyer after the Closing Date on a non-confidential basis from sources other
than Seller or any of its Affiliates. The obligation of Buyer to hold any such
Confidential Information in confidence shall be satisfied if it exercises the
same care with respect to such Confidential Information as Buyer would take to
preserve the confidentiality of its own similar information.

 

(b) Notwithstanding anything to the contrary herein, nothing in Section 6.08(a)
shall (i) prohibit a party from disclosing the Confidential Information it
agrees to hold in confidence pursuant to Section 6.08(a)(i) or Section
6.08(a)(ii), as the case may be, for the purpose of complying with the terms of,
or performing under, any of the Transaction Documents or (ii) limit any of the
rights granted to such party under the Transaction Documents. Furthermore,
Section 6.08(a) does not prohibit any retention of copies of records or any
disclosure as may be, and only to the extent, necessary to comply with
applicable Law or in connection with the preparation and filing of financial
statements with a Governmental Authority (including the SEC) or Tax Returns of a
party or its Affiliates or in connection with the enforcement of any right or
remedy relating to this Agreement, the other Transaction Documents or the
transactions contemplated hereby or thereby.

 

6.09 Expenses and Fees. Each of the parties hereto shall be solely responsible
for and shall bear all of its own costs and expenses incident to its obligations
under and in respect of this Agreement and the Contemplated Transactions,
including, but not limited to, any such costs and expenses incurred by any party
hereto in connection with the negotiation and preparation of this Agreement,
regardless of whether the Contemplated Transactions are consummated.

 

 -23- 

 

 

6.10 Covenant Not to Solicit.

 

(a) Seller agrees and acknowledges that it is necessary that it undertake not to
utilize its special knowledge of the Business and its relationship with
customers and suppliers to compete with Buyer by providing any live hosted
trivia events (collectively, the “Live Trivia Business”) in violation of the
provisions contained this Section 6.10. Seller further agrees and acknowledges
that: (i) the agreements and covenants contained in this Section 6.10 are
essential to protect Buyer, including protecting the goodwill of the Business;
(ii) Buyer would be irreparably damaged if Seller were to solicit any Existing
Customer or Transferred Business Employee in violation of the provisions
contained in this Section 6.10; (iii) the benefit of the Contemplated
Transactions is sufficient to justify the restrictions contained in this Section
6.10; and (iv) the agreements and covenants contained in this Section 6.10 are a
material inducement for Buyer to enter into this Agreement and Buyer would not
have entered into this Agreement and would not have agreed to consummate the
Contemplated Transactions but for the agreements and covenants contained in this
Section 6.10. Accordingly, Seller covenants and agrees to comply with its
obligations under this Section 6.10.

 

(b) Seller shall not during the Restricted Period, without the prior written
consent of Buyer, directly or indirectly, as agent, consultant, distributor,
representative, stockholder, manager, partner or in any other capacity: (i)
solicit, recruit, or in any way contact any Existing Customer for the purpose of
offering to provide any Live Trivia Business (including any live hosted trivia
events using the Stump Mobile Apps) or (ii) provide any Live Trivia Business
(including any live hosted trivia events using the Stump Mobile Apps) to any
Existing Customer; provided that nothing herein shall restrict Seller from
making general solicitations for customers not specifically directed at any
Existing Customer, including through online postings.

 

(c) Seller shall not during the Restricted Period, without the prior written
consent of Buyer, directly or indirectly, as agent, consultant, distributor,
representative, stockholder, manager, partner or in any other capacity, (i)
employ or engage, or recruit or solicit for employment or engagement, any
Transferred Business Employee, or (ii) otherwise seek to influence or alter any
such Transferred Business Employee’s employment relationship with Buyer or any
of its subsidiaries as it relates to the Live Trivia Business; provided that
nothing herein shall restrict Seller from (y) employing or engaging, or
recruiting or soliciting for employment or engagement, any Transferred Business
Employee who has ceased to be employed by Buyer for a period of at least 1 year
or (z) making general solicitations for employment not specifically directed at
any Transferred Business Employee, including through online job boards.

 

(d) If any arbitrator or court of competent jurisdiction shall at any time deem
the term of any particular restrictive covenant contained in this Section 6.10
too lengthy, the other provisions of this Section 6.10 shall nevertheless stand,
and the Restricted Period shall be deemed to be the longest period permissible
by applicable Law under the circumstances. The arbitrator or court in each case
shall reduce the Restricted Period to permissible duration or size.

 

(e) Seller acknowledges and agrees that the covenants set forth in this Section
6.10 are reasonable and necessary for the protection of the Business, that
irreparable injury will result to the other in the event of any breach any of
the terms of this Section 6.10, and that in the event of any actual or
threatened breach of any of the provisions contained in this Section 6.10, Buyer
will have no adequate remedy at law. Seller accordingly agrees that in the event
of any actual or threatened breach by it or any of its Affiliates or its
then-current officers and directors or any of its or their successors and
assigns of any of the provisions contained in this Section 6.10, Buyer shall be
entitled to seek such injunctive and other equitable relief without the
necessity of showing actual monetary damages, as may be deemed necessary or
appropriate by a court of competent jurisdiction. Nothing contained herein shall
be construed as prohibiting Buyer from pursuing any other remedies available to
it for such breach or threatened breach, including the recovery of any damages
which it is able to prove.

 

 -24- 

 

 

(f) Nothing in this Section Agreement shall be interpreted or be deemed to
preclude, prohibit or restrict Seller or any of its Affiliates from (i) owning
5% or less of the publicly traded shares of any Person engaged in the Live
Trivia Business, so long as neither Seller nor any of its Affiliates or its or
their respective directors, officers or employees exercise management or control
functions with respect to such Person, (ii) exercising its rights or performing
or complying with its obligations under or as expressly contemplated by this
Agreement or any of the Transaction Documents, or (iii) continue to engage in
and operate the Retained Business, which the parties acknowledge and agree
includes, and will continue to include, scheduled, broadcast and on demand
trivia, any of which can be live and hosted or un-hosted. For the avoidance of
doubt, the Parties acknowledge and agree that the Retained Business does not
compete with the Live Trivia Business, and nothing herein restricts Seller from:
(i) engaging in or operating the Retained Business or (ii) selling products or
services of the Retained Business.

 

6.11 Further Assurances.

 

(a) The parties shall cooperate reasonably with each other and with their
respective Representatives in connection with any steps required to be taken as
part of their respective obligations under this Agreement, and shall (i) furnish
upon request to each other such further information; (ii) execute and deliver to
each other such other documents; and (iii) do such other acts and things, all as
the other party may reasonably request for the purpose of carrying out the
intent of this Agreement and the Contemplated Transactions. Furthermore, the
parties agree to comply with all applicable Laws in connection with the
Transaction Documents.

 

(b) If, following the Closing, any right, property or asset that would
constitute an Excluded Asset is found to have been transferred to Buyer in
error, either directly or indirectly, Buyer shall transfer, at no cost, such
right, property or asset (and any related Liabilities) as soon as practicable to
Seller. If, following the Closing, any right, property or asset that would
constitute an Asset is found to have been retained by Seller in error, either
directly or indirectly, Seller shall transfer, at no cost, such right, property
or asset (and any related Liabilities) as soon as practicable to Buyer.

 

(c) Seller acknowledges and agrees that if an Existing Customer directly
contacts Seller during the Restricted Period, Seller will notify [__] at Sporcle
via email ([__]), even if Existing Customer contacts Seller regarding its core
services. If the Existing Customer contacts Seller regarding the Live Trivia
Business, Seller shall, and shall instruct its employees to, inform such
Existing Customer to contact [__], and Seller shall not, and shall instruct its
employees not to, communicate with the Existing Customer regarding the Live
Trivia Business without the express written permission of [__] or his designated
representative. If Seller fails to contact [__], Buyer will be entitled to seek
its remedies under Section 6.10.

 

6.12 Conduct of the Business. From the date hereof until the Closing, except as
otherwise contemplated by this Agreement or as Buyer otherwise agrees in writing
in advance: (a) Seller shall conduct the Business in the Ordinary Course of
Business; and (b) Seller shall, to the extent primarily related to the Business
or the Assets, pay the debts and Taxes of Seller when due, pay or perform all
other obligations when due, preserve intact Seller’s present business
organizations, and use commercially reasonable efforts to keep available the
services of the Key Employees (other than termination for cause following notice
to and consultation with Buyer) and the Hosts (other than termination for cause
following notice to and consultation with Buyer) and to preserve Seller’s
material relationships with customers, suppliers, distributors, licensors,
licensees and others having material business dealings with it, in each case,
primarily related to the Business. Seller shall promptly notify Buyer of any
event or occurrence or emergency primarily related to the Business that is
outside the Ordinary Course of Business.

 

 -25- 

 

 

6.13 Exclusive Dealing. From the date hereof until the earlier of (a) the
termination of this Agreement and (b) the Closing Date (the “Exclusivity
Period”), Seller will not directly or indirectly, through any representative or
otherwise, solicit or entertain offers from, negotiate with, or in any manner
encourage, discuss, accept, or consider any proposal from any other person
relating to the acquisition of the Assets, in whole or in part, whether through
direct purchase, merger, consolidation, or other business combination.

 

6.14 Due Diligence. Buyer is engaged in its due diligence regarding Seller and
the Business, and may continue such due diligence through the Closing.

 

6.15 Employee Matters.

 

(a) No Third-Party Beneficiaries. Notwithstanding any other provision in this
Agreement to the contrary, nothing in this Section 6.15 shall create any Third
Party rights in any Business Employee, current or former employee or other
service provider of Seller or its Affiliates (or any beneficiaries or dependents
thereof).

 

(b) Service Provider List. From and after the date of this Agreement until the
Closing Date, Seller shall deliver to Buyer, on a periodic basis as reasonably
requested by Buyer, an updated Service Provider List including the information
described in Section 3.12(b), in each case reflecting, among other changes
thereto, any resignations from employment or termination of services.

 

(c) Access to Business Employees. From and after the date of this Agreement and
until the Closing Date, to the extent reasonably requested by Buyer, Seller
shall: (i) use commercially reasonable efforts to make Business Employees
available to Buyer for the purpose of informational interviews; and (ii) provide
to Buyer contact information for Business Employees (including their email and
mailing address unless prohibited by law). Notwithstanding anything to the
contrary in this Section 6.15(c), Seller shall not be required to disclose any
such information (y) if doing so would violate any written obligation of
confidentiality to which it or any of its affiliates is subject or, upon the
advice of counsel, would jeopardize attorney-client privilege or contravene any
Laws or (z) if Seller reasonably determines in good faith that such information
is competitively sensitive.

 

(d) Communications to Business Employees. From and after the date of this
Agreement until the Closing Date, Buyer and Seller shall cooperate in good faith
regarding any written or oral communications by Buyer or Seller to any Business
Employees or Business Service Providers, whether relating to employee benefits,
post-Closing terms of employment or otherwise relating to the Contemplated
Transactions.

 

(e) Offer Employees. Pursuant to and in accordance with Section 6.15(f), Buyer
(i) shall make offers of employment to each Key Employee and (ii) may make
offers of employment to each other Business Employee selected by Buyer in its
sole discretion (each individual described in clauses (i) and (ii), an “Offer
Employee”). For the avoidance of doubt, nothing herein shall be construed as a
representation or guarantee by Seller that any Offer Employee will accept the
offers of employment, or offers to continue or accept employment, with Buyer.

 

(f) Offers of Employment.

 

(i) Except as otherwise may agreed to by Seller, Buyer shall, as soon as
practicable after the date hereof (and in any event within 5 Business Days after
the date hereof, assuming Seller has provided accurate contact information for
all Offer Employees), make employment offers to all the Offer Employees, in each
case, (A) with terms and conditions regarding compensation and employee benefits
that meet the standards set forth in Section 6.15(h) and (B) effective subject
to and upon the occurrence of the Closing. Such employment offers shall be on a
form as shall be reasonably agreed to by the parties before Buyer makes such
offers.

 

 -26- 

 

 

(ii) As soon as reasonably practicable following the date on which the offers of
employment contemplated by this Section 6.15(f) are made, Buyer shall provide
Seller with a schedule of the Offer Employees indicating the date on which each
offer was made. Buyer shall notify Seller regarding acceptances and rejections
of such offers of employment as soon as reasonably practicable.

 

(iii) Each Offer Employee who accepts Buyer’s offer of employment pursuant to
this Section 6.15(f) is referred to herein as a “Transferred Business Employee.”

 

(g) Cooperation in Transfer of Employment. Seller and Buyer shall cooperate in
good faith to encourage each Offer Employee to accept Buyer’s Compliant Offer;
provided that neither Seller nor Buyer shall be required to pay any additional
compensation to such Offer Employees.

 

(h) Terms and Conditions of Employment. Except as set forth on Schedule 6.15(h),
effective as of the Closing, Buyer shall provide to each Transferred Business
Employee, (i) a base salary or wage rate that is no less favorable than the base
salary or wage rate as in effect for such Transferred Business Employee
immediately prior to the date hereof, and (ii) employee benefits that are no
less favorable, in the aggregate, than as in effect for similarly situated
employees of Buyer. With respect to each Offer Employee, an offer of employment
or offer to continue employment by or on behalf of Buyer with all of the
foregoing terms set forth in this Section 6.15(h), which, with respect to Offer
Employees who receive offers of employment pursuant to Section 5.6(f), is made
on a timely basis pursuant to 5.6(f), is referred to herein as a “Compliant
Offer”.

 

(i) COBRA. Buyer shall indemnify and hold harmless Seller and its Affiliates
with respect to any Liability under COBRA or similar applicable Laws arising
from the actions (or inactions) of Buyer or its Affiliates relating to
Transferred Business Employees on or after the Closing Date. Seller shall
retain, indemnify and hold harmless Buyer and its affiliates for all
Liabilities, including with respect to any “qualifying event” (as defined under
COBRA) of any Business Employee occurring before the Closing Date, and
Liabilities under similar applicable Laws incurred prior to the Closing Date.

 

6.16 Controlled Bank Account. As promptly as practicable following the execution
of this Agreement, the parties shall, acting reasonably and in good faith,
establish the Controlled Bank Account.

 

6.17 Stump Mobile Apps. Within 60 days following Closing, Seller agrees to not
publicly refer to the Stump Mobile Apps by Stump Mobile or OpinioNation and
shall change the name of the Stump Mobile Apps to a name that does not contain
“Stump” or “Opinion” or “Nation” or any confusingly similar term. Prior to
changing the name, Seller will notify Buyer of the proposed new name. Buyer
reserves the right to reject the new name if Buyer determines in its reasonable
discretion that the name is confusingly similar to Stump Mobile or OpinioNation
and if Buyer notifies Seller of its objection within 5 Business Days of the date
on which Seller notifies Buyer of the proposed new name and the reasonable basis
therefor. If Seller fails to change the name within such 60-day period, Seller
will pay to Buyer a penalty of $500.00 per day until name is changed; provided,
however, that Seller shall have no obligation to pay such penalty if Seller
reasonably disagrees that the name is confusingly similar to Stump Mobile or
OpinioNation (but for avoidance of doubt, Seller will still have the obligation
to change the name in such circumstance). If Seller has not changed the name
within 90 days following Closing, Buyer will be entitled to seek injunctive
relief.

 

 -27- 

 

 

6.18 Transfer of Intellectual Property. Prior to Closing, Seller shall take all
necessary steps to transfer the Intellectual Property pursuant to the
Intellectual Property Assignment Agreement.

 

6.19 Assumed Names. Prior to Closing, Seller shall prepare and file all forms or
other documents necessary to transfer to Buyer all fictitious business names, if
any, used in the Business in each necessary jurisdiction. Seller shall file such
forms with the necessary parties within 3 Business Days after Closing.

 

6.20 Financing.

 

(a) Buyer has delivered to Seller a true, complete and correct copy of the
executed commitment letter, dated as of the date hereof, between Seller and
Washington Trust Bank (as the same may be amended or replaced and including any
executed commitment letter (or similar agreement) for Alternate Financing, in
each case, the “Commitment Letter”), pursuant to which the lender party thereto
has agreed, subject to the terms and conditions thereof, to provide or cause to
be provided the debt financing set forth therein (including, if applicable, any
financing obtained pursuant to a New Commitment Letter (as defined below), the
“Financing”). As of the date of this Agreement, the Commitment Letter has not
been amended or modified, and the commitments contained in the Commitment Letter
have not been withdrawn or rescinded. As of the date of this Agreement, the
Commitment Letter is in full force and effect. There are no conditions precedent
related to the funding of the full amount of the Financing, other than as set
forth in the Commitment Letter. All commitments and other fees required to be
paid under Commitment Letter have been paid. Buyer shall not amend or modify the
Commitment Letter between the date of this Agreement and the Closing unless such
amendment or modification (1) does not adversely amend or expand upon the
conditions precedent to the Financing as set forth in the Commitment Letter, (2)
is not reasonably expected to delay or hinder the Closing and (3) does not
reduce the aggregate amount of available Financing.

 

(b) Buyer shall use reasonable best efforts to obtain the Financing in a timely
manner, including (1) using reasonable best efforts to (x) negotiate definitive
agreements with respect thereto, (y) satisfy on a timely basis all conditions
applicable to Buyer that are within its control and (z) upon the satisfaction of
such conditions, to use its reasonable best efforts to cause the funding of the
Financing and (2) using reasonable best efforts to seek to enforce its rights
any agreements related to the Financing. In the event that all conditions to the
Financing have been satisfied, Buyer shall use its reasonable best efforts to
cause the lenders to fund the Financing required to consummate the transactions
contemplated hereby on the Closing Date (including using reasonable best efforts
in taking enforcement action to cause such lenders to provide such financing).
If any portion of the Financing becomes unavailable for any reason, Buyer shall
use its reasonable best efforts to arrange to obtain alternative financing from
alternative sources in an amount sufficient to fund the Cash Payment at Closing
and to obtain a new financing commitment (a, “New Commitment Letter”) that
provides for at least the amount of financing required to pay the Cash Payment
at Closing. Without limiting the foregoing, Buyer agrees to notify Seller
promptly, and in any event within 2 Business Days, if at any time (i) any of
financing commitment shall expire or be terminated for any reason, or (ii) any
financing source that is a party to any of financing commitment notifies Buyer
that such source no longer intends to provide financing to pay the Cash Payment
at Closing in full. Buyer shall not, and shall not permit any of its affiliates
to, without the prior written consent of Seller, take any action or enter into
any transaction, including any merger, acquisition or joint venture,
disposition, lease, contract or debt or equity financing, that could reasonably
be expected to materially impair, delay or prevent the consummation of the
Financing.

 

 -28- 

 

 

ARTICLE VII
CONDITIONS TO CLOSING

 

7.01 Conditions to the Obligations of Buyer and Seller. The obligations of the
parties hereto to effect the Closing are subject to the satisfaction (any and
all of which may be waived in whole or in part by written agreement of Buyer and
Seller) prior to the Closing of the following conditions:

 

(a) No Prohibition. No Law shall be in effect prohibiting the Contemplated
Transactions.

 

(b) Consents and Approvals. All Seller Required Approvals shall have been
obtained.

 

(c) No Proceedings. There shall not be pending or threatened any Proceeding
challenging or seeking to restrain, limit or prohibit any Contemplated
Transactions.

 

(d) Controlled Bank Account. The Controlled Bank Account shall have been
established with terms governing its control that are acceptable to both Buyer
and Seller.

 

7.02 Conditions to the Obligations of Buyer. The obligation of Buyer to effect
the Closing is subject to the satisfaction prior to the Closing of the following
conditions, any and all of which may be waived in whole or in part by Buyer:

 

(a) Representations and Warranties. Each of the representations and warranties
of Seller contained in this Agreement shall be true and correct in all respects
(disregarding, for this purpose, any qualifications as to materiality or
Material Adverse Effect) as of the date hereof and as of the Closing as if made
on and as of the Closing (except for such representations and warranties that
are made as of a specific date, which shall be true and correct in all respects
as of such date), except for such failures to be true and correct as have not
had and would not reasonably be expected, in the aggregate, to have a Material
Adverse Effect.

 

(b) Covenants. Each of the covenants and agreements of Seller to be performed on
or prior to the Closing shall have been duly performed in all material respects.

 

(c) Material Adverse Effect. Since the date of this Agreement, there shall not
have occurred a Material Adverse Effect.

 

(d) Certificate. Buyer shall have received a certificate, signed by an
authorized officer of Seller and dated the Closing Date, to the effect that the
conditions set forth in Sections 7.02(a) and 7.02(b) have been satisfied.

 

(e) Certificate of the Secretary of Seller. Buyer shall have received a
certificate, validly executed by the Secretary of Seller, certifying as to the
valid adoption by Seller’s board of directors of this Agreement and approval of
the Contemplated Transactions.

 

(f) No Proceedings. There shall not be pending or threatened any Proceeding
challenging or seeking to obtain from Buyer in connection with the Contemplated
Transactions any material damages or material commitments or seeking to prohibit
or limit the ownership, operation or control by Buyer or any of its Affiliates
of any material portion of the business or assets of Buyer or any of its
Affiliates.

 

 -29- 

 

 

(g) Closing Deliverables. Buyer shall have received the documents and agreements
required to be delivered by Seller pursuant to Section 2.06(b).

 

(h) Key Employees; Hosts. Each of the Key Employees and at least 75% of the
Hosts to whom Buyer offers employment in accordance with Section 6.15(f) shall
have executed and delivered employment agreements to Buyer.

 

(i) Financing. Buyer shall have received the Financing.

 

7.03 Conditions to the Obligations of Seller. The obligation of Seller to effect
the Closing is subject to the satisfaction prior to the Closing of the following
conditions, any and all of which may be waived in whole or in part by Seller:

 

(a) Representations and Warranties. Each of the representations and warranties
of Buyer contained in this Agreement shall be true and correct in all material
respects as of the date hereof and as of the Closing as if made on and as of the
Closing (except for such representations and warranties that are made as of a
specific date, which shall be true and correct in all material respects as of
such date).

 

(b) Covenants. Each of the covenants and agreements of Buyer to be performed on
or prior to the Closing shall have been duly performed in all material respects.

 

(c) Closing Deliverables. Seller shall have received the documents and
agreements required to be delivered by Buyer pursuant to Section 2.06(c).

 

ARTICLE VIII
TERMINATION

 

8.01 Termination. This Agreement may be terminated at any time prior to the
Closing:

 

(a) by written agreement of Buyer and Seller;

 

(b) by either Buyer or Seller by giving written notice of such termination to
the other party, if the Closing shall not have occurred on or prior to 11:59
p.m. Pacific Time on January 31, 2020 (the “Outside Date”); provided, however,
that the right to terminate this Agreement under this Section 8.01(b) shall not
be available to any party whose action or failure to act has been a principal
cause of, or resulted in, the failure of the Closing to occur on or before such
time and such action or failure to act constitutes a breach of this Agreement;

 

(c) by Seller, in the event that (i) Seller is not then in material breach of
this Agreement and (ii) (A) Buyer shall have breached, failed to perform or
violated its covenants or agreements under this Agreement or (B) any of the
representations and warranties of Buyer in this Agreement shall have become
inaccurate, and in either case of clause (A) or clause (B) where such breach,
failure to perform, violation or inaccuracy (1) would result in the failure of
any of the conditions set forth in Sections 7.03(a) or 7.03(b) to be satisfied
and (2) is not capable of being cured by the Outside Date or, if capable of
being cured by the Outside Date, is not cured by Buyer before the earlier of (x)
the Business Day immediately prior to the Outside Date and (y) the 10th calendar
day following receipt of written notice from Seller of such breach, failure to
perform, violation or inaccuracy; or

 

 -30- 

 

 

(d) by Buyer, in the event that (i) Buyer is not then in material breach of this
Agreement and (ii) (A) Seller shall have breached, failed to perform or violated
its covenants or agreements under this Agreement or (B) any of the
representations and warranties of Seller in this Agreement shall have become
inaccurate, and in either case of clause (A) or clause (B) where such breach,
failure to perform, violation or inaccuracy (1) would result in the failure of
any of the conditions set forth in Sections 7.02(a) or 7.02(b) to be satisfied
and (2) is not capable of being cured by the Outside Date or, if capable of
being cured by the Outside Date, is not cured by Seller before the earlier of
(x) the Business Day immediately prior to the Outside Date and (y) the 10th
calendar day following receipt of written notice from Buyer of such breach,
failure to perform, violation or inaccuracy.

 

8.02 Effect of Termination. In the event of the termination of this Agreement by
a party in accordance with Section 8.01, written notice thereof shall forthwith
be given to the other party specifying the provision hereof pursuant to which
such termination is made, and this Agreement shall thereafter become void and
have no effect, and no party hereto shall have any liability to the other party
hereto or their respective Affiliates, or their respective directors, officers
or employees, except this Section 8.02, ARTICLE IX and any related definitional
provisions set forth in ARTICLE I shall survive such termination; except that
nothing in this Section 8.02 or elsewhere in this Agreement shall relieve any
party from liability for any breach of this Agreement that arose prior to such
termination.

 

ARTICLE IX
MISCELLANEOUS

 

9.01 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given (i) immediately if delivered personally to, (ii) upon
the date of postage if sent by registered or certified mail, return receipt
requested, postage prepaid to, (iii) upon receipt of proof of delivery if sent
by a nationally recognized overnight courier service, such as Federal Express,
or (iv) upon confirmation of receipt, if sent by facsimile or e-mail to, the
parties at the addresses below (or at such other address for a party as shall be
specified by like notice).

 

If to Buyer: Ali Aydar, CEO   Sporcle, Inc.   3610 Albion Place, #102   Seattle,
WA 98103   E-Mail:

 

with copy to: Melissa Demorest LeDuc, Esq.   Demorest Law Firm, PLLC   322 W.
Lincoln   Royal Oak, MI 48067   Facsimile: 248.723.5588   E-Mail:

 

If to Seller: Allen Wolff, Interim CEO   NTN Buzztime, Inc.   1800 Aston Ave Ste
100   Carlsbad, CA 92008   E-Mail:

 

9.02 Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. In this Agreement, unless a contrary intention appears, (i) the
words “herein,” “hereof” and “hereunder” and other words of similar import refer
to this Agreement as a whole and not to any particular Article, Section or other
subdivision, and (ii) reference to any Article or Section means such Article or
Section hereof. No provision of this Agreement shall be interpreted or construed
against any party hereto solely because such party or its legal counsel drafted
such provision. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.” All Schedules and Exhibits referred to herein are intended to be
and hereby are specifically made a part of this Agreement.

 

 -31- 

 

 

9.03 Governing Law. This Agreement and each of the other Transaction Documents,
and all claims, causes of action (whether in contract, tort or statute) or other
matter that may directly or indirectly result from, arise out of, be in
connection with or relating to this Agreement or the other Transaction Documents
or other certificates or agreements delivered in connection herewith, shall be
governed by and interpreted and enforced in accordance with the laws of the
State of Delaware as applied to contracts made and fully performed in such
state, without giving effect to its conflicts or choice of law principles.

 

9.04 Dispute Resolution. The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of California located in San
Diego, California and to the jurisdiction of the United States District Court
for the District of Southern California (such courts, the “Designated Courts”)
for the purpose of any Proceeding arising out of or based upon this Agreement,
(b) agree not to commence any Proceeding arising out of or based upon this
Agreement except in the Designated Courts, and (c) hereby waive, and agree not
to assert, by way of motion, as a defense, or otherwise, in any such Proceeding,
any claim that it is not subject personally to the jurisdiction of the
Designated Courts, that its property is exempt or immune from attachment or
execution, that the Proceeding is brought in an inconvenient forum, that the
venue of the Proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.

 

9.05 Waiver of Jury Trial: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS OR THE SUBJECT MATTER HEREOF OR THEREOF. THE SCOPE
OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT
MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS
(INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES
HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY
HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL

 

9.06 Binding Effect; No Assignment. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, executors,
successors and assigns. This Agreement may not be assigned by any of the parties
hereto without the prior written consent of the other parties hereto; provided,
however, that Buyer may, without the consent of Seller, (i) assign any or all of
its rights and interests hereunder to one or more of its Affiliates or to the
acquirer in connection with the sale of all or a substantial part of its
business to which the Assets relate, (ii) designate one or more of its
affiliates to perform its obligations hereunder and (iii) collaterally assign
its rights, interests and obligations to any financial institution providing
debt financing for the Contemplated Transactions; provided that no such
assignment shall relieve Buyer of any of its obligations hereunder and provided
further that, in the event of an assignment by Buyer to one or more of its
Affiliates, Buyer shall ensure by agreement that such Affiliates shall have the
same obligations hereunder to Seller.

 

 -32- 

 

 

9.07 Amendments: Extensions.

 

(a) This Agreement may not be amended except by an instrument in writing signed
on behalf of Buyer and Seller.

 

(b) At any time prior to the Closing, the parties hereto, by action taken or
authorized by their respective boards of directors, may, to the extent legally
allowed, (i) extend the time for the performance of any of the obligations or
other acts of the other parties hereto, (ii) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto, and (iii) waive compliance with any of the agreements or
conditions contained herein. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in a written
instrument signed on behalf of such party.

 

9.08 Entire Agreement. This Agreement (including the Disclosure Schedule and the
Exhibits hereto), the other Transaction Documents and the NDA (which agreement
shall continue in effect in accordance with its terms) constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings and negotiations, both written
and oral, between the parties with respect to the subject matter hereof and
thereof. No representation, inducement, promise, understanding, condition or
warranty not set forth herein has been made or relied upon by any party hereto.
Neither this Agreement nor any provision hereof is intended to confer upon any
Person other than the parties hereto any rights or remedies hereunder. The
representations and warranties in this Agreement are the product of negotiations
among the parties and are for the sole benefit of the Parties in accordance with
and subject to the terms and conditions of this Agreement, and are not
necessarily intended as characterization of actual facts or circumstances as of
the date of this Agreement or as of any earlier date.

 

9.09 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable Laws, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable Laws, the parties hereby waive any provision of law
which renders any provisions hereof prohibited or unenforceable in any respect.

 

9.10 Specific Performance. The parties hereto agree that irreparable damage
would occur in the event any of the provisions of this Agreement were not
performed in accordance with the terms hereof or were otherwise breached. It is
accordingly agreed that, in addition to any other remedies at law or in equity
that the parties may have, the parties shall be entitled to an injunction or
injunctions (without proof of damages) to prevent actual or threatened breaches
of this Agreement and to enforce specifically the terms and provisions hereof,
and the parties hereby agree to waive any requirements for posting a bond in
connection with any such action.

 

9.11 Legal Fees. In the event that any party institutes Proceedings to enforce
any obligations hereunder, then reasonable attorneys’ fees and costs actually
and reasonably incurred in connection with the prosecution and/or defense of
such Proceeding shall be awarded and paid to the prevailing party by the
non-prevailing party. These fees and costs shall be in addition to any award
awarded by the court and fees and costs recoverable under applicable Law. The
“prevailing party” is that party whose position is substantially upheld in the
ultimate adjudication of the dispute, including any appeals.

 



 -33- 

 

 

9.12 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. Except as
otherwise expressly provided herein, all remedies, either under this Agreement
or by law or otherwise afforded to any party, shall be cumulative and not
alternative.

 

9.13 Counterparts. This Agreement, and any agreement or instrument entered into
in connection with this Agreement, and any amendments hereto or thereto, may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one and the same instrument, and
Buyer and Seller shall become a party hereto by executing and delivering a
counterpart hereof or thereof. Any signature page to this Agreement, and any
agreement or instrument entered into in connection with this Agreement, and any
amendments hereto or thereto, may be executed by facsimile or by other
electronic transmission by the parties, including by electronic signature or
.pdf transmission, any of which shall be deemed an original, and the delivery of
any such signature page to the other party shall be sufficient to bind the party
so delivering such signature page.

 

[SIGNATURE PAGE FOLLOWS]

 

 -34- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  Buyer:       Sporcle, Inc., a Delaware corporation         By: /s/ Ali Aydar  
Name: Ali Aydar   Title: Chief Executive Officer         Seller:       NTN
Buzztime, Inc., a Delaware corporation         By: /s/ Allen Wolff   Name: Allen
Wolff   Title: Interim CEO

 

   

 

 

EXHIBITS AND SCHEDULES

 

Schedule 1.01 – Third Party for Indefinite Restricted Period

Schedule 2.01(a) – Purchased Tangible Personal Property

Schedule 2.01(b) – Purchased Intellectual Property

Schedule 2.01(c) – Purchased Inventory

Schedule 2.01(d) – Assigned Contracts

Schedule 2.01(e) – Permits

 

Exhibit A – Bill of Sale

Exhibit B – Assignment and Assumption Agreement

Exhibit C – Intellectual Property Assignment Agreement

 

   

 

 